DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a robotic arm, classified in B25J9/0039.
II. Claims 10-16, drawn to a robotic system, classified in A61B34/30.
III. Claims 17-20, drawn to a method of controlling a robotic arm, classified in A61B34/35.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the roll joint to be connected to a prismatic sublink by a pitch joint or the tool drive to be connected to a prismatic sublink by a pitch joint.  The subcombination has separate utility such as a robotic arm for non-medical use such as automobile assembly.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is 
Inventions III and I or III and II are related as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus.  For instance, the process could be performed by an instrument not having a pitch joint connecting the tool drive to the roll joint; or, the process could be performed by an instrument not having the robotic arm mounted under an operating table.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Travis Yribarren on February 24th 2022 a provisional election was made without traverse to prosecute Invention I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 7 is objected to because of the following informalities:  In line 1 of claim 7, “includes” should read --including-- or --which includes--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 5,397,323).
Regarding claim 1, Taylor et al. disclose a robotic arm (25/26; Figure 1; col. 2, lines 39-56), comprising: a tool drive (9 or 9/10; col. 4, lines 48-60) to support a surgical tool (11) configured for insertion along an insertion axis (WW) into a patient through a remote center of motion (Cmot; Figure 1); and a plurality of joints or links coupled to the tool drive and including a roll joint (12) extending along a roll axis (UU) that intersects the insertion axis at the remote center of motion (Figure 1), and a prismatic link (1/2 or 1/2/3/4; noting that 3 and 4 can be telescoping links - col. 5, lines 45-50) including a first prismatic sublink (1a or 2a) coupled to the roll joint by a first pitch joint (K or L; or, K/3 or L/4), and a second prismatic sublink (1b or 2b) coupled to the tool drive by a second pitch joint (A or B), wherein the first prismatic sublink is coupled to the second prismatic sublink by a prismatic joint (sliding interface between 1a and 1b or 2a and 2b; as is the case for Applicant’s prismatic joint - pgpub ¶[0046]), and wherein a coupling position by which the tool drive is coupled to the second pitch joint is operatively movable along the insertion axis (col. 4, lines 48-60); wherein the plurality of joints or links are configured to be moved or guided under the control of a processor including telescopically moving the second prismatic sublink relative to the first prismatic sublink by the prismatic joint to maintain the remote center of motion fixed (Abstract; noting that a processor configured to cause such movements is not required by the elected claims). 
Regarding claim 2, the first pitch joint rotates about a first pitch axis, wherein the second pitch joint rotates about a second pitch axis, and wherein the first pitch axis is parallel to the second pitch axis (evident from Figure 1A). 
Regarding claim 3, the prismatic joint slides along a linear axis (evident from any of the mechanisms of Figures 5-7), and wherein the linear axis is orthogonal to the first pitch axis and the second pitch axis (evident from Figures 1 and 1A). 
Regarding claim 4, the prismatic link rotates relative to the roll joint about the first pitch axis, wherein the prismatic link rotates relative to the tool drive about the second pitch axis, and wherein the first prismatic sublink slides relative to the second prismatic sublink along the linear axis (evident from Figure 1 and col. 4, lines 15-65). 
Regarding claim 5, the robotic arm has a plurality of home configurations, each home configuration having a respective home distance between the first pitch joint and the remote center of motion when the roll axis is orthogonal to the insertion axis (a processor configured to provide the home positions is not required by the claims; the robotic arm is capable of having such home positions if connected to a controller with a processor so configured), wherein the first pitch joint, the prismatic joint, and the second pitch joint are movable to move the insertion axis through a working angle while maintaining the remote center of motion fixed, and wherein the working angle is based on the home distance (evident from Figure 1 and col. 3, lines 1-20). 
Regarding claim 6, the prismatic link includes an intermediate prismatic sublink coupled to the first prismatic sublink and the second prismatic sublink by the prismatic joint (for instance, as broadly claimed and in view of Applicant’s ¶[0046], if 3 and 4 are prismatic links (col. 5, lines 45-50), they can comprise the first prismatic sublink and 1a or 2a can be regarded as the intermediate sublink).
Regarding claim 7, the arm further comprises a tool guide (10) which includes a guide tube (10) having a lumen coaxial with the insertion axis to receive a shaft (11) of the surgical tool (Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 5,397,323) in view of Devengenzo et al. (US 2014/0163581).
Regarding claims 8 and 9, Taylor et al. fail to disclose a carriage or idler link as claimed.  Taylor et al. do not disclose any criticality of the particular tool drive shown to the overall goal(s) of their invention.
Devengenzo et al. also disclose a robotic arm (8; Figures 5B and 5C) for surgery having a tool drive (100) which includes a tubular tool guide (108 or 110), idler link (104) and carriage (101) and which provides several advantages including a wider range of motion and greater insertion axis stiffness (¶[0046]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.